Citation Nr: 1221340	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  11-23 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than August 29, 2008, for the grant of service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from November 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, in relevant part, granted service connection for PTSD, effective from August 29, 2008 at the 50 percent disabling level, and denied the claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In January 2011, the Veteran filed a notice of disagreement (NOD) with the effective date of the grant of service connection for PTSD and the denial of the claim for TDIU. The RO issued a statement of the case (SOC) in June 2011, and the Veteran filed a substantive appeal (VA Form 9) in August 2011 with the effective date claim only.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In rating decisions of October 2001, September 2002, September 2005, and January 2007, the RO denied service connection for PTSD.  The Veteran filed a timely notice of disagreement with the January 2007 rating decision in January 2007; the RO issued a statement of the case in response to the notice of disagreement in August 2007.  

2.  Following the August 2007 statement of the case, the next communication on the matter was a statement from the Veteran received by the RO on August 29, 2008, expressing disagreement with the denial to reopen his claim of service connection for PTSD; this statement was not filed within one year of the January 2007 rating decision or within 60 days of the August 2007 statement of the case.  

3.  The August 29, 2008 statement was construed by the RO as a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  By rating decision of November 2010, the RO granted service connection for PTSD, effective from August 29, 2008.

4.  There is no competent evidence that indicates that the Veteran had PTSD on April 11, 1980, or that he otherwise met the eligibility requirements to establish service connection for PTSD as of that date.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 29, 2008, for a grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

In this case, the claim before the Board arises from the Veteran's 2008 petition to reopen the previously denied claim of service connection for PTSD.  The record reflects that VA sent to the Veteran all required notice in a September 2008 letter, prior to the rating decision on appeal.  This letter informed the Veteran of the basis for the prior denial and the respective duties of VA and the Veteran in obtaining evidence.  Also, this letter informed him of the disability rating and effective date elements of his claim.  The RO supplemented this notice with a letter dated in July 2009, which provided the same information.  In response to the Veteran's disagreement with the effective date of the grant of service connection for PTSD, the RO sent him a letter dated in February 2011, which informed him of the evidence necessary to substantiate a claim for entitlement to an earlier effective date and of how VA determines effective dates.  Neither the Veteran nor his representative has suggested any prejudicial error in VA's notice in this matter.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009)( the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  Therefore, the Board finds that VA has satisfied its duty to notify.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  VA obtained all relevant records identified by the Veteran to include records from the Social Security Administration (SSA).  These records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

II.  Entitlement to an Earlier Effective Date

The Veteran seeks an effective date earlier than August 29, 2008, for the grant of service connection for PTSD.  He avers that service connection should be awarded effective from the date of his service discharge in 1972 since he has had PTSD since then.  In the alternative, he argues that it should be awarded effective from the date he first applied for the benefit in September 2000. 

Pertinent Laws and Regulations

Unless specifically provided otherwise, the effective date of an award based on a claim for compensation is to be fixed in accordance with the facts found, but not earlier than the date the claim was received.  38 U.S.C.A. § 5110(a).  If a claim for disability compensation is received within one year of separation from service, the effective date of an award is the day following separation.  38 U.S.C.A. § 5110(b)(1).

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002). Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue. In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).

As to what constitutes a claim, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim; such an informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Ultimately, a specific claim in the form prescribed by the Secretary of the VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  If VA receives an informal claim without a formal claim having been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The law also provides that an earlier effective date may be assigned if the grant is based upon a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g).  The Board notes that PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980), and this change constituted a liberalizing VA issue.  See VAOPGCPREC 26-97 (July 16, 1997); Green v. Brown, 10 Vet. App. 111 (1997).  With regard to PTSD claims, VAOPGCPREC 26-97 held that "an effective date prior to the date of claim cannot be assigned under section 3.114 unless the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, the effective date of the regulatory amendment adding the diagnostic code for PTSD, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement."

In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.

The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).

Additionally, the regulation governing verification of stressors was liberalized effective July 13, 2010, in so much that from this date forward a valid stressor includes one related to a veteran's fear of hostile military activity.  See 38 C.F.R. § 3.303(f)(3).  This change constitutes substantive change in the law governing entitlement to service connection for PTSD, and essentially creates a new cause of action or new basis of entitlement, thus, it is a liberalizing change in law warranting a de novo adjudication of the issue.  Routen v. West, 142 F.3d 1434, 1441-42 (Fed. Cir. 1998); Kent v. Nicholson, 20 Vet. App. 1, 6-7 (2006

Factual Background

Service separation examination dated in April 1972 reflects normal psychiatric evaluation, and the Veteran denied nervous trouble, depression or excessive worry, and frequent trouble sleeping.

In November 1972, the Veteran filed VA Form 21-526, an application for VA compensation, for nervousness and VA scheduled him for a VA examination.  Report of VA examination dated in October 1973 reflects that the Veteran was diagnosed with mixed personality disturbance, hypochondriasis, and immaturity.  By history, he was released early from service due to nervous difficulties and hardship of being the only son.  He reported that nervousness, bad dreams, and worry began when he was in Vietnam related to his parents.  The RO denied service connection for nervousness in a November 1973 rating decision based on the service treatment records and current examination findings.

The record shows that the Veteran was first formally diagnosed with PTSD in 1998.  VA treatment records dated since May 1998 reflect diagnoses for PTSD.

In September 2000, the Veteran submitted a statement requesting service connection for PTSD.  The RO notified the Veteran by letter dated in October 2000 that verification of the stressor event(s) was necessary and requested that the Veteran complete a PTSD questionnaire.

Report of VA examination dated in February 2001 reflect a diagnosis for PTSD based on the history of exposure to artillery attacks, contact with severely wounded soldiers, and as he "may have experienced his base being overrun by the enemy."  Also, the diagnosis was based on the history of a white American soldier shooting and killing 4 to 5 black American soldiers.  By history, the Veteran was a financial clerk-a pay disbursement specialist-at Binh Thui Army Base.  He reported occasional guard duty, exposure to frequent rocket and mortar attacks on the hospital next to a Navy helicopter base, and helping to unload wounded soldiers and body bags from helicopters returning from the field.  The Veteran reported he was largely traumatized in November or December 1971 when a soldier killed 4 or 5 black soldiers in the barracks, and the Veteran discovered one of the victims in the shower.

In May 2001, VA received the Veteran's PTSD questionnaire.

In an October 2001 rating decision, the RO denied service connection for PTSD as there was no verified stressor supporting the diagnosis.  The RO notified the Veteran of this decision in a letter dated in October 2001.

In February 2002, VA received copies of VA treatment records dated January 1972 to February2002.  Those records dated from 1973 to 1995 are silent for psychiatric complaints or treatment.  Depression was noted in August 1996.  A provisional diagnosis for PTSD was given in May 1998.

In March 2002, the Veteran requested to reopen his claim for service connection for PTSD, noting that he assisted with the removal of bodies from helicopters in Vietnam, and that he was treated for nerves in November 1971 in Vietnam.  The Veteran acknowledged that the service treatment records do not include this record of treatment.

In June 2002, the RO notified the Veteran in a VCAA letter of the information and evidence necessary to establish service connection.  In a September 2002 rating decision, the RO confirmed and continued the denial of service connection for PTSD.  The RO notified the Veteran of this decision in a letter dated in September 2002.  The Veteran filed a notice of disagreement in February 2003 with that decision and the RO issued to the Veteran a statement of the case dated in June 2003.

In March 2005, VA received a statement from the Veteran on the issue of PTSD and noting his disagreement with the prior adverse decision.  In a June 2005 letter, the RO notified the Veteran of the information and evidence necessary to reopen the claim for service connection for PTSD, to include the basis for the prior denial.  In a September 2005 rating decision, the RO denied the claim for service connection for PTSD as new and material evidence had not been presented-noting that the recent evidentiary submissions did not verify the alleged traumatic events for the Veteran, a non-combat veteran.  In a September 2005 letter, the RO informed the Veteran of this decision.

In September 2006, VA received a statement from the Veteran requesting an update on his claim for benefits for PTSD.  In an October 2006 letter, the RO notified the Veteran of the information and evidence necessary to reopen the claim for service connection for PTSD, to include the basis for the prior denial.  In a January 2007 rating decision, the RO denied the claim for service connection for PTSD as new and material evidence had not been presented-noting again that the evidence failed to show a verified stressor.  In a January 2007 letter, the RO informed the Veteran of this decision.  In January 2007, VA received a notice of disagreement with this decision.  Thereafter, additional VA treatment records were received dated from December 2006 to May 2007, showing an ongoing assessment for PTSD.

In a May 2007 letter, the RO informed the Veteran that his personnel file had been requested and asked the Veteran to provide additional information about his in-service stressor to permit verification.  The Veteran responded in May 2007 that he was a specialist with the 292nd Finance Company at Binh Thui Army Base from March 1971 to January 1972.

In May 2007, the RO received the Veteran's service personnel records.  In August 2007, the RO issued to the Veteran a statement of the case on the issue of service connection for PTSD, which continued to deny the claim.  The additional evidence was considered.  The RO stated that this evidence was not new and material to the claim as it did not provide a verifiable in-service stressor related to the current diagnosis of PTSD.

On August 29, 2008, VA received a statement from the Veteran indicating his disagreement with the prior denial of his PTSD claim.  In September 2008, the RO informed the Veteran that his recent statement had not been timely received to be considered a notice of disagreement with the prior rating decision, and notified him that the current statement would be treated as a claim to reopen.  Again, the RO notified the Veteran of the legal requirement to submit new and material evidence, and explained the technical meaning of those words.

In a September 2008 statement, the Veteran explained his in-service stressor and argued that he was entitled to service connection for PTSD.

In a letter dated in September 2008, the RO informed the Veteran of the information and evidence required to reopen a previously denied claim, explained the technical meaning of the words "new" and "material," and notified him of the basis of the prior denial.

Additional VA treatment records dated from September 2007 to September 2008 were received in September 2008, which show an ongoing assessment for PTSD.

In an October 2008 statement, the Veteran provided additional information regarding his in-service stressor events.  VA received in November 2008 a letter dated in October 2008 from a private psychologist, which indicated that the Veteran had PTSD and in his opinion warranted compensation.  VA received a PTSD stressor statement in December 2008 from the Veteran.

In a January 2009 memorandum for the record, the RO indicated that the Veteran had provided insufficient information to forward to the Joint Services Records Research Center (JSRRC) for verification of the alleged in-service stressor events. 

In a January 2009 rating decision, the RO denied the claim for service connection for PTSD as new and material evidence to reopen the previously denied claim had not been received.  The RO noted that the recent evidentiary submissions were insufficient to corroborate that the Veteran had experienced the alleged in-service stressors.  It was further noted that because the Veteran was not a combat veteran his lay statements alone were not acceptable evidence of the occurrence of the reported stressor events.  The RO notified the Veteran of this decision.

Subsequently received were statements from a private psychologist, SSA records, VA treatment records dated through January 2011, report of VA PTSD examination dated in August 2010, and statements from the Veteran.

In a November 2010 rating decision, the RO granted service connection for PTSD effective from August 29, 2008.  This grant of benefits was predicated on amended 38 C.F.R. § 3.304(f)(3)(if a stressor claimed is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony may establish the stressor(s) occurrence in the absence of clear and convincing evidence to the contrary).


Analysis

Having carefully reviewed the evidence, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than August 29, 2008, for the grant of service connection for PTSD.

Here, the RO granted the Veteran's claim in November 2010 based on a liberalizing change in the law that eliminated the requirement for verification of stressors when the veteran's stressor relates to fear of hostile military activity (in the absence of clear and convincing evidence to the contrary).  The RO assigned the effective date of August 29, 2008, as that was the date of receipt of what was construed by the RO as the Veteran's application to reopen his claim of entitlement to service connection for PTSD.  

Significantly, in rating decisions of October 2001, September 2002, September 2005, and January 2007, the RO denied the Veteran's claims of service connection for PTSD.  The Veteran did not perfect appeals of those rating decisions and they became final.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  It is noted specifically, however, that the Veteran did file a timely notice of disagreement with the January 2007 rating decision to which the RO responded by issuing a statement of the case in August 2007.  Unfortunately, the Veteran did not reply to the statement of the case within one year of the January 2007 rating decision or within 60 days of the August 2007 statement of the case.  Thus, the January 2007 rating decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

Following the August 2007 statement of the case, the next communication from the Veteran was a statement received by the RO on August 29, 2008, expressing disagreement with the denial to reopen his claim of service connection for PTSD; this statement was properly found to be not timely filed for purposes of a substantive appeal, but was construed by the RO as a claim to reopen the previously denied claim of entitlement to service connection for PTSD.  

As indicated above, the effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2002).  Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2002).  The Board notes that, although the PTSD regulation upon which the grant was predicated became effective in 2010, the RO assigned an effective date going back to the date of claim in 2008 pursuant to 38 U.S.C.A. § 5110(a) regarding reopened claims.

The Board acknowledges the Veteran's assertion that he is entitled to an effective date from 1972 for PTSD.  However, PTSD was first not recognized as a distinct disability at that time, but rather if was first recognized by VA on April 11, 1980, see 45 Fed. Reg. 26,326 (1980).

VAOPGCPREC 26-97 allows for an effective date prior to the date of claim if the claimant met all eligibility criteria for the liberalized benefit on April 11, 1980, and such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  In short, the pertinent law and regulations permits an effective date one year earlier than the date of claim, but only if it can be demonstrated that the Veteran met all eligibility criteria on April 11, 1980, for PTSD.  The eligibility requirements for service connection for PTSD include medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

To that end, the Board notes that it was not until a VA examination of February 2001 that the Veteran's PTSD was diagnosed and found to be related to in-service stressor events.  Furthermore, there is no other competent evidence that establishes that the Veteran had PTSD in 1980.  Thus, in spite of the liberalizing law, the Veteran did not meet the eligibility requirements to establish service connection for PTSD at the time of the liberalizing law's effective date in 1980.

Additionally, the Board observes that a grant of the claim for service connection only became possible in July 2010 with the amendment of the PTSD laws and regulations to permit a veteran's lay testimony alone to establish the existence of a stressor event related to fear of hostile military activity-hence eliminating the requirement for credible supporting evidence of a stressor in the case of noncombat veterans where the stressor involves fear of hostile military activity in conjunction with other factors.  The Board observes that the effective date of August 29, 2008, significantly predates the liberalizing act or issue and, therefore, can provide no basis for an earlier effective date.

The Board has also considered whether an informal claim was received or should have been inferred prior to the date of receipt of the formal claim in August 2008.  To constitute an informal claim for a benefit, a communication or action must indicate an intent on the part of the claimant to apply for the benefit and must identify the benefit sought.  38 C.F.R. § 3.155.  In this case, outside of the claims detailed above, there has been no correspondence in the record regarding PTSD or an acquired psychiatric disorder indicating an intent to apply for one or more benefits under the laws administered by VA.  Furthermore, the Board has reviewed the record for unrecognized new and material evidence which may server to upset the finality of a prior decision, but finds that there is none.

Finality attached to all prior decisions, and to the extent that the Veteran may be attempting to revisit an RO decision prior to that of November 2010, this represents a free-standing claim and absent a finding of clear and unmistakable error (CUE), and to allow the Veteran to do so would eviscerate finality of the prior decision.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  A claim to revisit a decision prior to that of November 2010 is without merit and must be dismissed as a freestanding claim for an earlier effective date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In sum, the effective date of the benefit at issue in this case, is controlled by the date of receipt of the application to reopen the Veteran's claim, and the record shows that the Veteran's application was received by VA on August 29, 2008.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

An effective date earlier than August 29, 2008, for the grant of service connection for PTSD is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


